Appellant was convicted for the theft of two bales of cotton, his punishment being assessed at two years confinement in the penitentiary.
D.N. Cox was public weigher and had the cotton in his control, care and management. The indictment properly alleged ownership in him.
There appears in the record five bills of exception, all of which complain at some alleged omission from the court's charge, or at something embraced therein. Court adjourned on April 1, 1922. These bills were not filed until April 28. Nothing appears in the bills themselves, or elsewhere in the record, showing any objection or exception to the charge at the time of trial. If there was any merit in them they could not be considered. (See Arts. 735-743, C.C.P., and authorities collated under Secs. 62, 63 and 64, Art. 743, Vernon's C.C.P.)
The evidence leaves no doubt as to appellant's guilt, and we fail to discover any error in the record. The charge of the court correctly presents the law. The judgment is affirmed.
Affirmed.